Citation Nr: 0946866	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to 
August 1980.  The Veteran had a period of active duty for 
training purposes from October 1977 to February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his January 2007 Form 9, the Veteran indicated that he 
wanted a travel board hearing.  In February 2007, the Veteran 
stated that instead of a travel board hearing, he was 
requesting a Board hearing in Washington, DC.  In October 
2008, the RO sent the Veteran a letter advising him that his 
appeal had been certified to the Board and that he had 90 
days to ask to appear before the Board, send additional 
evidence, or appoint or change representatives.  See 
38 C.F.R. § 20.1304 (2009).  

In November 2008, the Veteran submitted a statement 
indicating that he would like to have a "video appeal."  
The Veteran's statement is construed as a request for a 
videoconference hearing.  The requested hearing should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

The RO is to schedule the Veteran for a 
videoconference hearing.  Provide the 
Veteran and his representative 
reasonable advance notice of the date, 
time, and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


